DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner’s amendment to claim 10 renders the previous drawings objection moot. Therefore the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that that Applicant’s amendment to claim 10 resolves the previous rejection of claim 10 under 35 USC 112(a). Therefore, the previous rejection of claim 10 under 35 USC 112(a) has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 10 recites “wherein the second electrode is thinner than the first insulating film in the third direction.” However, claim 1, from which claim 10 depends, recites “the second electrode being thicker than the first insulating film in a third direction”.  Thus, it is unclear what is being claimed in claim 10 as the second electrode cannot be both thicker than (as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 14, 28, 29-32, 34 and 36 are rejectedBloome (US 2016/0043096) hereinafter “Bloome” in view of Bhattacharyya (US 2009/0302365) hereinafter “Battacharyya” and in further view of Tang et al. (US 2012/0217564) hereinafter “Tang” and Imamura et al. (US 2012/0132981) hereinafter “Imamura”.
Regarding claim 1, Fig. 9 of Bloome teaches  a semiconductor memory device (Paragraph 0003), comprising: a substrate (Paragraph 0056); a first semiconductor pillar (Item 107; Paragraph 0072) provided above the substrate, the first semiconductor pillar (Item 107) extending in a first direction (Up and down in the plane of the page) perpendicular to an upper surface of the substrate; a first electrode (Item 120; Paragraph 0100) extending in a second direction (In and out of the page) crossing the first direction; a second electrode (Item 112; Paragraph 0110) provided between the first semiconductor pillar (Item 107) and the first electrode (Item 120), the second electrode (Item 112) being thicker than the first electrode (Item 120) in the first direction; a first insulating film (Item 114; Paragraph 0064) provided between the first semiconductor pillar (Item 107) and the second electrode (Item 112); a second insulating film (Item 118) provided between the first electrode (Item 120) and the second electrode (Item 112) and on two first-direction sides of the first electrode (Item 120); a charge trapping layer (N layer of the ONO stack of Item 110; Paragraph 0065); and a third insulating film (O layer of Item 110 closest to Item 112; Paragraph 0066 where Item 110 is an ONO stack) provided between the second electrode (Item 112) and the charge trapping layer (N layer of the ONO stack of Item 110), the charge trapping layer (N layer of the ONO stack of Item 110) being interposed between the third insulating film (O layer Item 110 closest to Item 112) and the second insulating film (Item 118) that is thicker than the third insulating film (O layer of Item 110 closest to Item 112).
Bloome does not teach a conductive film provided between the second electrode and the second insulating film, the conducting film not contacting the first insulating film.
Fig. 1 of Bhattacharyya teaches a memory cell comprising a tunnel dielectric (Item 22; Paragraph 0056); a first electrode (Item 38); a charge trapping section (Combination of Items 24, 28 and 32) which comprises layers of conductive nanoparticle materials (Items 33, 29 and 25 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include conductive nanoparticles in the ONO stack of Bloome such that a conductive layer exists in the N layer of the ONO stack because the conductive nanoparticles can have a different trapping energy than the second electrode which results in a desired retained charge (Bhattacharyya Paragraphs 0052-0053).
When the N layer of the ONO stack of Bloome contains the conductive nanoparticles taught by Bhattacharyya such that the N layer taught by the combination of Bloome and Bhattacharyya is the conductive film, the conductive film will be between the second electrode and the second insulating film of Bloome, the third insulating film of Bloome (The O layer of Item 110 closest to Item 112) will be between the second electrode of Bloome (Item 112) and the conductive film, and the conductive film will be interposed between the third insulating film and the second insulating film.
Bloome does not teach the conductive film being disposed also on the two first-direction sides of the first electrode.
  Fig. 8 of Tang teaches where a silicon nitride film (Item 820) of an ONO stack, between a first electrode (Item 840) and a second electrode (Item 306), is disposed on the two first-direction (Up and down direction in the pane of the page) sides of the first electrode (Item 840).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the N layer of ONO stack of Bloome being disposed on the two first direction sides of the first electrode of Bloome as taught by Tang because having the N layer of an ONO layer disposed on a two first direction sides of a first electrode, in 
When the N layer taught by the combination of Bloome and by Bhattacharyya is also disposed on two first direction sides of the first electrode, as taught by Tang, the conductive film will be disposed also on two first-direction sides of the first electrode.   
Bloome does not teach where the second electrode is thicker than the first insulating film in a third direction.
Fig. 5 of Imamura teaches a semiconductor memory device where a floating gate electrode (Item 18-n; equivalent to the Applicant’s second electrode) is thicker than a first insulating film (Item 19-n; equivalent to the Applicant’s first insulating film) in a third direction (Left and right across the page).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second electrode of Bloome be thicker than the first insulating film of Bloome in a third direction because it allows for adjustment of the threshold voltage (Imamura Paragraph 0045).
Regarding claim 3, when the conductive nanoparticles, taught by Bhattacharyya, are included in the N layer Bloome such that the combination of conductive nanoparticles and N layer material are the conductive layer (as identified in the rejection of claim 1 above), the conductive film is a continuous film (See Examiner’s Note Below).
Examiner’s Note: A film comprising both dielectric and conductive material can be interpreted as a conductive film as components of the film are conductive and the film as a whole can be conductive depending on how much conductive material is present relative to the amount of dielectric material. Here the conductive film comprises silicon nitride and the conductive 
Regarding claim 5, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above.
Bloome further teaches where the second electrode (Item 112) includes silicon (Paragraphs 0110-0111).
Bloome does not teach where the conductive film includes at least one type of material selected from a group including a metal, metal nitride, and a metal silicide.
Bhattacharyya further teaches where the conductive nanoparticles include a metal (Paragraph 0051 where the nanoparticles may include Ni or Ru).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductive film include a metal because the metal conductive nanoparticles can have a different trapping energy than the second electrode which results in a desired retained charge (Bhattacharyya Paragraphs 0052-0053).
Regarding claim 14, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above. 
Bloome does not teach where a length of the second electrode in the first direction is shorter than a length of the third insulating film in the first direction.
Tang further teaches where a length of the second electrode (Item 306) in the first direction (Up and down direction in the plane of the page) is shorter than a length of the third insulating film (Item 710 which is an O layer closest to Item 306 in an ONO stack; Paragraph 0034) in the first direction.

Regarding claim 28, Bloome further teaches the device further comprising a fourth insulating layer (Item 116; Paragraph 0087) contacting the second electrode (Item 112) and the third insulating film (O layer Item 110 closest to Item 112) in the first direction (Up and down in the plane of the page). 
Regarding claim 29, Bloome further teaches where the fourth insulating layer (Item 116) contracts the first insulating film (Item 114).
Regarding claim 30, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above. 
Bloome does not teach where a second semiconductor pillar provided above the substrate, the second semiconductor pillar extending in the first direction, the second semiconductor pillar being 4Application No. 15/682,996 Reply to Office Action of August 13, 2020 provided to be separated from the first semiconductor pillar in the third direction crossing the first and second directions; a third electrode extending in the second direction and being provided to be separated from the first electrode in the third direction; a fourth electrode provided between the second semiconductor pillar and the third electrode; and a fifth insulating film provided between the second semiconductor pillar and the fourth electrode.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of semiconductor pillars such that a second semiconductor pillar is provided above the substrate, the second semiconductor pillar extending in the first direction, the second semiconductor pillar being 4Application No. 15/682,996 Reply to Office Action of August 13, 2020 provided to be separated from the first semiconductor pillar in the third direction crossing the first and second directions; a third electrode extending in the second direction and being provided to be separated from the first electrode in the third direction; a fourth electrode provided between the second semiconductor pillar and the third electrode; and a fifth insulating film provided between the second semiconductor pillar and the fourth electrode because having multiple semiconductor 
Regarding claim 31, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above. 
Bloome does not teach where a first insulating member provided between the first semiconductor pillar and the second semiconductor pillar and extending in first and second direction.
Tang further teaches a first insulating member (Leftmost Item 1966) provided between the first semiconductor pillar (Second from the leftmost vertical portion of Item 1496) and the second semiconductor pillar (Leftmost vertical portion of Item 1496) and extending in first (Up and down) and second direction (In and out of the page).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first insulating member provided between the first semiconductor pillar and the second semiconductor pillar and extending in first and second direction because the insulating member electrically isolates control gates of respective memory strands from each other (Tang Paragraphs 0051).   
Regarding claim 32, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above. 
Bloome does not teach a third semiconductor pillar provided above the substrate, the third semiconductor pillar extending in the first direction, the third semiconductor pillar being provided to be separated from the first semiconductor pillar in the third direction; a fifth electrode extending in the second direction and being provided to be separated from the first electrode in the third direction, a sixth electrode provided between the third semiconductor pillar 
Fig. 19 of Tang further teaches where multiple semiconductor pillars are present such that a third semiconductor pillar (Rightmost Vertical portion of Item 1496), the third semiconductor pillar extending in the first direction (Up and down), the third semiconductor pillar being provided to be separated from the first semiconductor pillar (Second from the Leftmost Vertical portion of Item 1496) and the second semiconductor pillar (Leftmost Vertical portion of Item 1496) in the third direction (Left and right across the page); a fifth electrode (Item 1852 surrounding the third semiconductor pillar) extending in the second direction (In and out of the page) and being provided to be separated from the first electrode (Item 1852 surrounding the first semiconductor pillar) in the third direction (Left and right across the page), a sixth electrode (Item 1270 surrounding the third semiconductor pillar) provided between the third semiconductor pillar (Rightmost vertical portion of Item 1496) and the fifth electrode (Item 1852 surrounding the third semiconductor pillar); and a second insulating member (Rightmost Item 1966) provided between the first electrode (Item 1852 surrounding the first semiconductor pillar) and the fifth electrode (Item 1852 surrounding the third semiconductor pillar) and extending in the first (Up and down) and second directions (In and out of the page), 5Application No. 15/682,996 Reply to Office Action of August 13, 2020wherein the first semiconductor pillar (Second from the rightmost vertical portion of item 1496) is provided between the second semiconductor pillar (Leftmost vertical portion of Item 1496) and the third semiconductor pillar (Rightmost vertical portion of Item 1496).

Regarding claim 34, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as states above.
Bloome does not teach where the conductive film includes ruthenium.
 Bhattacharyya further where the conductive nanoparticle materials (Items 33, 29 and 25 and 27, respectively) making up the conductive film includes ruthenium (Paragraph 0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ruthenium in the conductive film because the conductive nanoparticles of ruthenium can have a different trapping energy than the second electrode which results in a desired retained charge (Bhattacharyya Paragraphs 0052-0053).
Under an alternative interpretation of Fig. 19 of Tang, alternatively Regarding claim 32, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above. 
Bloome does not teach a third semiconductor pillar provided above the substrate, the third semiconductor pillar extending in the first direction, the third semiconductor pillar being provided to be separated from the first semiconductor pillar in the third direction; a fifth electrode extending in the second direction and being provided to be separated from the first electrode in the third direction, a sixth electrode provided between the third semiconductor pillar and the fifth electrode; and a second insulating member provided between the first electrode and the fifth electrode and extending in the first and second directions, 5Application No. 15/682,996 Reply to Office Action of August 13, 2020wherein the first semiconductor pillar is provided between the second semiconductor pillar and the third semiconductor pillar.
Fig. 19 of Tang further teaches where multiple semiconductor pillars are present such that a third semiconductor pillar (Rightmost Vertical portion of Item 1496), the third semiconductor pillar extending in the first direction (Up and down), the third semiconductor pillar being provided to be separated from the first semiconductor pillar (Third from the Leftmost Vertical portion of Item 1496) and the second semiconductor pillar (Leftmost Vertical portion of Item 1496) in the third direction (Left and right across the page); a fifth electrode (Item 1852 surrounding the third semiconductor pillar) extending in the second direction (In and out of the page) and being provided to be separated from the first electrode (Item 1852 surrounding the first semiconductor pillar) in the third direction (Left and right across the page), a sixth electrode (Item 1270 surrounding the third semiconductor pillar) provided between the third semiconductor pillar (Rightmost vertical portion of Item 1496) and the fifth electrode (Item 1852 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of semiconductor pillars such that a third semiconductor pillar is provided above the substrate, the third semiconductor pillar extending in the first direction, the third semiconductor pillar being provided to be separated from the first semiconductor pillar in the third direction; a fifth electrode extending in the second direction and being provided to be separated from the first electrode in the third direction, a sixth electrode provided between the third semiconductor pillar and the fifth electrode; and a second insulating member provided between the first electrode and the fifth electrode and extending in the first and second directions, 5Application No. 15/682,996 Reply to Office Action of August 13, 2020wherein the first semiconductor pillar is provided between the second semiconductor pillar and the third semiconductor pillar because having multiple semiconductor pillars and accompanying surrounding layers is known to form an array of memory cells (Tang Paragraph 0024).   
Under the alternative interpretation of Tang used in the alternative rejection of claim 34, Regarding claim 36, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above. 

Fig. 19 of Tang further teaches where only the second insulating member (Rightmost Item 1966) is provided between the first electrode (Item 1852 surrounding the first semiconductor pillar) and the fifth electrode (Item 1852 surrounding the third semiconductor pillar).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have only the second insulating member provided between the first electrode and the fifth electrode because having the second insulating member between the first and fifth electrode allows sufficient electrical insulation between the electrodes (Tang Paragraph 0051).   
Under an alternative interpretation of “a conductive film” in which the conductive film must comprise only conductive materials, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bloome (US 2016/0043096) hereinafter “Bloome” in view of Bhattacharyya (US 2009/0302365) hereinafter “Battacharyya”, Tang et al. (US 2012/0217564) hereinafter “Tang” and Imamura et al. (US 2012/0132981) hereinafter “Imamura” and in further view of Wang (US 2006/0006454) hereinafter “Wang”.
Regarding claim 3, under the alternative interpretation of “conductive film”, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above except where the conductive film is a continuous film.   
Fig. 1A of Wang teaches a memory device (Paragraph 0002) where a conductive layer (Item 14; Paragraph 0049) is sandwiched by two dielectric layers (Items 12 and 16; Paragraph 0048 where Item 16 is a retention dielectric and Item 12 is a blocking dielectric), the three layers 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the conductive layer taught by the combination of Bloome and Bhattacharyya as a continuous layer because is known to permit the transporting of charge carriers of one polarity type from the tunneling gate to the charge storage layer while blocking the transport of charge carriers of an opposite polarity from the conductive layer to the tunneling gate (Wang Abstract).     
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bloome (US 2016/0043096) hereinafter “Bloome” in view of Bhattacharyya (US 2009/0302365) hereinafter “Battacharyya” and Tang et al. (US 2012/0217564) hereinafter “Tang” and in further view of Nakanishi et al. (US 2011/0294290) hereinafter “Nakanishi”.
Regarding claim 11, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above.
Bloome does not teach where a length of the second electrode in the first direction is shorter than a length of the second insulating film in the first direction.
Fig. 19 of Nakanishi teaches a memory device comprising a first electrode (Item 273), an inter-layer dielectric (Item 214) and a charge storage layer (Item 260; Paragraph 0141) where the charge storage layer (Item 260) is disposed on a surface of the interlayer dielectric (Item 214) on a side opposite to a semiconductor pillar (Item 255). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductive film taught by the combination of Bloome, Bhattacharyya and Tang  disposed also on a surface of the inter-layer insulating film of 
When the ONO film of Bloome (Item 110 which contains the second insulating layer [O layer of Item 110 closest to Item 112]) is present on a surface of the inter-layer insulating film of Bloome on a side opposite to the semiconductor pillar, as taught by Nakanishi, a length of the second electrode (which is confined only to the area between the respective interlayer insulating film (Items 166) in the first direction will be shorter than a length of the second insulating film in the first direction.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bloome (US 2016/0043096) hereinafter “Bloome” in view of Bhattacharyya (US 2009/0302365) hereinafter “Battacharyya”, Tang et al. (US 2012/0217564) hereinafter “Tang” and Imamura et al. (US 2012/0132981) hereinafter “Imamura” and in further view of Son et al. (US 2011/0217828) hereinafter “Son”.
Regarding claim 13, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above except where the third insulating film is disposed also on the two first-direction sides of the first electrode.
Fig. 4 of Son teaches a vertical NAND semiconductor memory device (Abstract) having a charge storage layer (Item 475b) and the corresponding insulating layers (Items 475a and 475b) surrounding the charge storage layer (Item 475b) that are disposed on two first-direction sides (Upper and Lower side of Item 500) of a first electrode (Item 500).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third insulating film, taught by the combination .  
Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bloome (US 2016/0043096) hereinafter “Bloome” in view of Bhattacharyya (US 2009/0302365) hereinafter “Battacharyya”, Tang et al. (US 2012/0217564) hereinafter “Tang” and Imamura et al. (US 2012/0132981) hereinafter “Imamura” and in further view of Murata et al. (US 2014/0339622) hereinafter “Murata”.
Regarding claim 9, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above.
Bloome does not teach where another first electrode extending in the second direction and being provided to be separated from the first electrode in the third direction crossing both the first direction and the second direction.
Fig. of Tang further teaches another first electrode (Item 840) extending in the second direction (In and out of the page) and being provided to be separated from the first electrode (Item 840) in a third direction (Left to right in the plane of the page) crossing both the first direction and the second direction, where the separation between the first electrode (Item 840) and the another first electrode (Item 840) is filled with dielectric material (Fig. 19; Paragraph 0051).


Murata teaches where an air gap (Item AG) is present between control gate electrodes (Items 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an air gap between the first electrode and the other first electrode because an air gap has a lower permittivity than an insulating material (Murata Paragraph 0068) and thus further electrically isolates one first electrode from other first electrode.  
Regarding claim 33, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above.
Bloome does not teach where the first insulating member is an air gap.
Murata teaches where an air gap (Item AG) is present between control gate electrodes (Items 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first insulating member be an air gap because an air gap has a lower permittivity than an insulating material (Murata Paragraph 0068) and thus further electrically isolates one control gate from other control gate.  
Claim 35 is rejectedBloome (US 2016/0043096) hereinafter “Bloome” in view of Bhattacharyya (US 2009/0302365) hereinafter “Battacharyya”, Tang et al. (US 2012/0217564) hereinafter “Tang” and Imamura et al. (US 2012/0132981) hereinafter “Imamura” and in further view of Kim et al. (US 2013/0078776) hereinafter “Kim”.
Regarding claim 35, the combination of Bloome, Bhattacharyya, Tang and Imamura teaches all of the elements of the claimed invention as stated above.
Bloome does not teach where the device further comprises a seventh electrode extending in the third direction and being connected to the first semiconductor pillar, the second semiconductor pillar and the third semiconductor pillar.
Kim teaches a three dimensional memory device where numerous semiconductor pillars (Item 130) are electrically connected to an electrode (Item 180) that extends in a third direction (In Fig. 8 diagonally across the page).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device taught by Bloome, Bhattacharyya, Tang and Imamura further comprise a seventh electrode extending in the third direction and being connected to the first semiconductor pillar, the second semiconductor pillar and the third semiconductor pillar because the seventh electrode may serve as a bit line for the device (Kim Paragraph 0093).
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Specifically, the Applicant first argues that any N layer from an ONO stack is not an independent film in Bloome as the Applicant avers that the ONO stack functions as a single film as a whole. The Examiner disagrees. While the N layer may be a part of the ONO stack, the N layer would be considered by one having ordinary skill in the art to be an independent layer as Paragraph 0066 of Bloome states that the N portion of the ONO stack is between two SiO2 layers. Therefore, at the very least the N portion is in a layer unique from the two O layers. 
The Applicant next argues the elements in Bhattacharyya cannot be considered a conductive film as the elements in Bhattacharyya are nanoparticles. However, this argument is not persuasive as the portion of the Applicant’s specification discussing Fig. 18 states that a conductive film “includes multiple mutually-separated granular portions…[or] a continuous film.” Further, even when the Applicant refers to the conductive film in Fig. 18 as “discontinuous film”, the Applicant is still referring to the totality of discontinuous portions as a film. Thus, the totality of conductive nanoparticles identified in Bhattacharyya by the Examiner as a conductive film are a conductive film per the Applicant’s definition in the specification. 
The Applicant next argues that the charge trapping zones of Bhattacharyya are insulative as whole and not conductive. However, this is not persuasive as the Examiner includes, in the prior and current office action, both a rejection identifying the conductive nanoparticles and surrounding insulative portion as the conductive film (in the rejection of claim 3) and also, in an alternate rejection, identifies just the conductive nanoparticles as being the conductive film (in the alternative rejection of claim 3). Either just the conductive nanoparticles or a combination of the nanoparticles and the insulative material around the nanoparticles can be considered the conductive film (See Paragraph 0083 of Bhattacharyya where charge moves through the material 
The Applicant lastly argues that there is no suggestion to substitute the nitrogen in the stack of SiN with nanoparticles. However, this argument is not persuasive as the Examiner, in the previous and current rejection of claim 1, does not replace the nitrogen in the ONO stack with the nanoparticles. Instead, the Examiner includes the conductive nanoparticles in the nitrogen material of the ONO stack. The exact language the Examiner used and uses in the previous and current rejection is “It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include conductive nanoparticles in the ONO stack of Bloome”. At no point in the rejection does the Examiner suggest replacing the nitrogen with the conductive nanoparticles. The reasons for including the conductive nanoparticles in the nitrogen material of the ONO stack are given in the previous and current rejection. Thus, the Applicant’s argument is not persuasive and the Examiner maintains the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891